Exhibit 10.1

 

SUPPLEMENT NO. 1 TO THIRD AMENDED AND RESTATED SECURITY AGREEMENT AND THIRD
AMENDED AND RESTATED GUARANTY

 

This Supplement No. 1 to Third Amended and Restated Security Agreement and Third
Amended and Restated Guaranty dated as of December 19, 2011 (this “Agreement”),
is delivered in connection with (a) the Third Amended and Restated Security
Agreement dated as of July 1, 2011 (as amended or otherwise modified from time
to time, the “Security Agreement”), among Laredo Petroleum, Inc. (“Borrower”),
Laredo Petroleum, LLC (“Parent”), certain subsidiaries of Borrower specified as
“Guarantors” on the signature pages hereto (such subsidiaries together with
Parent and Borrower, the “Debtors”), and Wells Fargo Bank, N.A., as
administrative agent (in such capacity, “Administrative Agent”) for the benefit
of the Secured Parties (as defined therein), and (b) the Third Amended and
Restated Guaranty dated as of July 1, 2011 (as amended or otherwise modified
from time to time, the “Guaranty”) by Parent and the subsidiaries of Borrower
party thereto.

 

A.                                   Reference is made to the Third Amended and
Restated Credit Agreement dated as of July 1, 2011 (as amended or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the lenders
from time to time party thereto (the “Lenders”), and Administrative Agent.

 

B.                                     The Debtors have entered into the
Security Agreement and the Debtors (other than Borrower) have entered into the
Guaranty, in each case as a condition precedent to the effectiveness of the
Credit Agreement.

 

C.                                     Borrower has advised Administrative Agent
and the Banks that Parent has formed a wholly-owned Subsidiary, Laredo Petroleum
Holdings, Inc., a Delaware corporation (“New Parent”), for purposes of making a
public offering of Equity in New Parent.  In connection with such public
offering, (1) Parent will be merging with New Parent with New Parent being the
surviving entity and (2) all of the outstanding preferred equity units and
certain series of incentive equity units of Parent will be exchanged into shares
of New Parent’s common stock in accordance with the Limited Liability Company
Agreement of Parent (such transactions, collectively, the “IPO Related Corporate
Reorganization”).

 

D.                                    Section 5.5 of the Credit Agreement
requires that, in connection with the IPO Related Corporate Reorganization, New
Parent execute and deliver to Administrative Agent this Agreement to provide
that (1) one hundred percent (100%) of the issued and outstanding Equity of
Borrower will continue to be pledged to Administrative Agent for the benefit of
the Banks to secure the Obligations as required by Section 5.1(a) of the Credit
Agreement and (2) New Parent will, and as a successor by merger to the
obligations of Parent, will continue to, guarantee payment and performance of
the Obligations as required by Section 5.3 of the Credit Agreement.

 

E.                                      Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Accordingly, Administrative Agent, New Parent and the Guarantors (as defined in
the Guaranty) agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                                New Parent hereby (a) acknowledges
that, by operation of law as part of the IPO Related Corporate Reorganization,
upon consummation of the IPO Related Corporate Reorganization, it will have
assumed all the obligations of Parent as a Guarantor (as defined in the
Guaranty) under the Guaranty, (b) agrees, as of the date hereof and whether or
not the IPO Related Corporate Reorganization is consummated, to be bound by the
provisions of the Guaranty as if New Parent had been an original party to the
Guaranty, and (c) confirms that, after giving effect to the assumption of the
obligations of Parent under the Guaranty by New Parent, the representations and
warranties set forth in the Guaranty with respect to New Parent are true and
correct in all material respects as of the date of this Agreement.  Each of the
other Guarantors (as defined in the Guaranty) hereby confirms its respective
guarantees under the Guaranty and agrees that, notwithstanding the effectiveness
of the transactions contemplated hereby, such guarantees and other obligations,
and the terms of the Guaranty, are not impaired or affected in any manner
whatsoever and shall continue to be in full force and effect and shall continue
to guarantee all of the Guaranteed Obligations (as defined in the Guaranty), as
amended, increased and/or extended pursuant to the Credit Agreement.

 

SECTION 2.                                New Parent hereby (a) acknowledges
that, by operation of law as part of the IPO Related Corporate Transaction, upon
consummation of the IPO Related Corporate Reorganization, it will have assumed
all of the obligations of Parent as a Debtor (as defined in the Security
Agreement) under the Security Agreement, (b) agrees, as of the date hereof and
whether or not the IPO Related Corporate Reorganization is consummated, to be
bound by the provisions of the Security Agreement with the same force and effect
as if originally named therein as a Debtor (as defined in the Security
Agreement), (c) represents and warrants that the representations and warranties
made by it as a Debtor (as defined in the Security Agreement) thereunder are
true and correct on and as of the date hereof, (d) reaffirms and confirms the
security interest granted by Parent in and lien on all of Parent’s Collateral
(as defined in the Security Agreement) including, without limitation, one
hundred percent (100%) of the issued and outstanding Equity of Borrower and
(d) as security for the payment and performance in full of the Secured
Obligations (as defined in the Security Agreement), does hereby create and grant
to Administrative Agent, for the benefit of the Secured Parties (as defined in
the Security Agreement), a security interest in and lien on all of New Parent’s
right, title and interest in and to the Collateral (as defined in the Security
Agreement), whether now existing or hereafter arising, including, without
limitation, one hundred percent (100%) of the issued and outstanding Equity of
Borrower.  The Schedules to the Security Agreement are hereby supplemented by
the Schedules attached hereto with respect to New Parent.  Each reference to a
“Debtor” in the Security Agreement shall be deemed to include New Parent.

 

SECTION 3.                                New Parent, Borrower and each other
Guarantor (as defined in the Guaranty) represents and warrants to Administrative
Agent that this Agreement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms.

 

SECTION 4.                                This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

SECTION 5.                                Except as expressly supplemented
hereby, the Security Agreement and the Guaranty shall remain in full force and
effect.

 

SECTION 6.                                THIS AGREEMENT SHALL BE GOVERNED BY,
AND INTERPRETED AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

SECTION 7.                                All communications and notices to New
Parent under the Security Agreement shall be in writing and given as provided in
Section 7.2 of the Security Agreement to the address for New Parent set forth in
Schedule 7.2 to the Security Agreement (as supplemented hereby).

 

SECTION 8.                                Borrower agrees to reimburse
Administrative Agent for its reasonable out of-pocket expenses in connection
with this Agreement, including the reasonable fees, other charges and
disbursements of counsel for Administrative Agent.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, New Parent, Borrower, the other Guarantors and
Administrative Agent have duly executed this Agreement as of the day and year
first above written.

 

 

NEW PARENT:

LAREDO PETROLEUM HODLINGS, INC., as successor by merger to Laredo Petroleum, LLC

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President, Chief Financial Officer and Secretary

 

 

 

BORROWER:

LAREDO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President, Chief Financial Officer and Secretary

 

 

 

GUARANTORS:

LAREDO PETROLEUM TEXAS, LLC

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President, Chief Financial Officer and Secretary

 

 

 

 

LAREDO GAS SERVICES, LLC

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President, Chief Financial Officer and Secretary

 

 

 

 

LAREDO PETROLEUM — DALLAS, INC.,

 

f/k/a Broad Oak Energy, Inc.

 

 

 

 

 

By:

/s/ W. Mark Womble

 

 

W. Mark Womble

 

 

Senior Vice President, Chief Financial Officer and Secretary

 

 

[SIGNATURE PAGE TO SUPPLEMENT NO. 1 TO THIRD AMENDED AND RESTATED SECURITY
AGREEMENT AND THIRD AMENDED AND RESTATED GUARANTY]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Matthew W. Coleman

 

 

Matthew W. Coleman, Vice President

 

 

[SIGNATURE PAGE TO SUPPLEMENT NO. 1 TO THIRD AMENDED AND RESTATED SECURITY
AGREEMENT AND THIRD AMENDED AND RESTATED GUARANTY]

 

--------------------------------------------------------------------------------